DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 09/07/2021, with respect to the objections to the specification have been fully considered and are persuasive.  The objections to the specification has been withdrawn. 
Applicant’s arguments, see Remarks page 7-14, filed 09/07/2021, with respect to claims 1-10 have been considered but are moot because of the amendment to the claims.
A new rejection of Kong et al (US 20200287182 A1) in view of Mantea (US 20200016984 A1) further in view of Glassen (Snap-Fit Connections Can Help Manufacturers Save Time and Money).

Claim Status
Claims 1, 2, 4, 5, and 8 are amended; support can be found in Fig. 1 and original claim 10.
Claim 10 is cancelled.
Claims 1-9 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al (US 20200287182 A1) in view of Mantea (US 20200016984 A1) further in view of Glassen (Snap-Fit Connections Can Help Manufacturers Save Time and Money).
Regarding claim 1, Kong discloses battery pack, comprising: a mounting beam (battery tray 200 in Figs. 1 and 3); and a battery module (battery module 100 in Figs. 1-2) connected to the mounting beam ([0035]). Kong discloses wherein the mounting beam is provided with a limiting protrusion (sliding guide protrusion 222 in Fig. 3), and a limiting space is formed between the limiting protrusion and the mounting beam (shown in annotated Kong Fig. 3 below, [0053]-[0058]). 

    PNG
    media_image1.png
    402
    773
    media_image1.png
    Greyscale

Annotated Kong Fig. 3

Kong discloses the battery module is provided with a limiting sheet and at least a portion of the limiting sheet is inserted into the limiting space (shown in annotated Kong Fig. 2 below). 


    PNG
    media_image2.png
    367
    320
    media_image2.png
    Greyscale

Annotated Kong Fig. 2

Kong discloses wherein the battery module comprises an end plate (shown in annotated Kong Fig 2 below), the end plate is disposed at an end of the battery module in the direction Y, and the limiting sheet is connected to the end plate and located at a bottom of the end plate (23), and the limiting sheet extends along a direction away from the battery module (shown in annotated Kong Fig 2 below).

    PNG
    media_image3.png
    588
    677
    media_image3.png
    Greyscale

Annotated Kong Fig. 2

However, Kong does not disclose the mounting beam includes a limiting recess, the limiting protrusion and the limiting recess are arranged at different positions on the mounting beam, or a snap-in assembly wherein the snap-in assembly is inserted into the limiting recess without a thread.
Mantea teaches a mounting assembly (200 in Fig. 3) may include a top locking mechanism (232 in Fig. 3, [0056]). Mantea teaches when a battery enclosure (108 in Fig. 2) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide locking mechanism including a snap-in assembly, such as locking pins, as taught by Mantea, to the battery module of Kong in order to lock the battery module in place on the mounting beam and prevent the battery module from sliding in an undesired direction on the mounting beam. Further, one of ordinary skill in the art would understand that by this modification, a limiting recess would be provided in the mounting beam in order for the snap-in assembly to be inserted into in order to lock the battery module in a desired fixing position on the mounting beam.
As for the limitation “the limiting protrusion and the limiting recess are arranged at different positions on the mounting beam” the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). One of ordinary skill in the art would necessarily choose to put the limiting recess and limiting protrusions at different positions on the mounting beam because it would not change the function of the limiting protrusion or liming recess from connecting the mounting beam and battery module together. 
However, modified Kong does not explicitly disclose the snap-in assembly is a snap-fit connection without any thread.
Glassen teaches for most applications, snap-fit connections are a simple, cost-effective way to assemble two parts making them ideal for high-volume production (page 2). Glassen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Glassen within the battery pack of Kong and provided the snap-in assembly of a locking pin to be a snap-fit connection without any thread, because it is a known means of attachment and this modification would ensure the battery module is securely attached to the mounting beam. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 2, modified Kong discloses all of the limitations of claim 1 as set forth above. Modified Kong discloses wherein the snap-in assembly comprises an engaging portion (portion of the locking pin to be engaged with the limiting recess) and the engaging portion is engaged with the limiting recess. 
While modified Kong does not disclose the engaging portion is connected to the limiting sheet, this is merely a rearrangement of the parts disclosed by modified Kong and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the parts disclosed by modified Kong in order for the engaging portion to be connected to the limiting sheet because it would provide no more than the predictable result of using the engaging portion and limiting sheet to connect the mounting beam and battery module together in a desired fixed position. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


Regarding claim 3, modified Kong discloses all of the limitations of claim 2 as set forth above. Modified Kong discloses the engaging portion comprises a limiting column (body of the locking pin).
Although modified Kong does not disclose wherein the limiting sheet is provided with a through-hole penetrating along a direction Z, the limiting column is slidably connected to the through-hole, and a lower end of the limiting column protrudes from the through-hole and is engaged with the limiting recess, this is merely a change in the form/shape of the limiting sheet. It would have been obvious to change the form/shape of the limiting sheet to include a through-hole in which the limiting column could be slidably connected because this would provide no more than the predictable result using the limiting column and limiting sheet to connect the mounting beam and battery module together in a desired fixed position. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
One of ordinary skill in the art would also understand that from this modification, a lower end of the limiting column would have to protrude from the through-hole to be engaged with the limiting recess in order to connect the battery module to the mounting beam through the through-hole. 

Regarding claim 6, modified Kong discloses all of the limitations of claim 1 as set forth above. Modified Kong discloses wherein the limiting protrusion comprises a first connecting portion and a blocking portion, the first connecting portion is connected to the mounting beam, 

    PNG
    media_image4.png
    366
    425
    media_image4.png
    Greyscale

Examiner’s Diagram C

Regarding claim 7, modified Kong discloses all of the limitations of claim 6 as set forth above. Modified Kong discloses wherein an upper surface of the limiting sheet is a horizontal surface, and at least a part of the upper surface of the limiting sheet abuts against the blocking portion (see annotated Kong Fig. 2 below).

    PNG
    media_image5.png
    378
    320
    media_image5.png
    Greyscale

Annotated Kong Fig. 2

Regarding claim 8, modified Kong discloses all of the limitations of claim 6 as set forth above. While modified Kong does not disclose wherein an upper surface of the limiting sheet is an inclined surface, the inclined surface is inclined upward in a direction X from a side of the limiting sheet facing away from the snap-in assembly, and the inclined surface of the limiting sheet is engaged with an end of the blocking portion, this is merely changing the form/shape of the limiting sheet and blocking portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form/shape of the limiting sheet and blocking portion to provide wherein an upper surface of the limiting sheet is an inclined surface, the inclined surface is inclined upward in a direction X from a side of the limiting sheet facing away from the snap-in assembly, and the inclined surface of the limiting sheet is engaged with an end of the blocking portion, because this would provide no more than In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 9, modified Kong discloses all of the limitations of claim 1 as set forth above. Modified Kong discloses wherein the limiting protrusion is provided with a first opening  at a side in a direction X, the first opening is in communication with the limiting space, and at least a portion of the limiting sheet is inserted into the limit space via the first opening (see Examiner’s Diagram D below)

    PNG
    media_image6.png
    494
    425
    media_image6.png
    Greyscale

Examiner’s Diagram D
Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al (US 20200287182 A1) in view of Mantea  (US 20200016984 A1) further in view of Glassen (Snap-Fit Connections Can Help Manufacturers Save Time and Money) as applied to claim 3, and further in view of Industrial Quick Search Manufacturer Directory (The Advantage of Spring Latches).
Regarding claim 4, modified Kong discloses all of the limitations of claim 3 as set forth above, however modified Kong does not disclose wherein the snap-in assembly further comprises a positioning sleeve, the positioning sleeve is fixed to the limiting sheet, and the positioning sleeve comprises a receiving cavity penetrating in the direction Z, the receiving cavity is in communication with the through-hole, and the limiting column is slidably connected to the receiving and the through-hole.
Industrial Quick Search Manufacturer Directory (referred to as IQS) teaches a snap-fit assembly (spring latch shown below) used to hold two things together comprising a positioning sleeve (metal frame) with a receiving cavity where a limiting column is slidably connected to the receiving cavity. IQS teaches when the first segment (curved section) of the pin is pulled back, the spring compresses and the second segment (straight section and nose) is disengaged from a through-hole (whatever the latch is holding together). 

    PNG
    media_image7.png
    200
    381
    media_image7.png
    Greyscale

Spring Latch Diagram from IQS

It would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the snap-fit assembly of modified Kong with the snap-fit assembly as taught by IQS in order to provide a snap-fit assembly comprising a positioning sleeve fixed to the limiting sheet, the positioning sleeve comprising a receiving cavity penetrating in the direction Z, wherein the receiving cavity is in communication with the through-hole and a limiting column slidably connected to the receiving cavity because it is a commonly known mechanical means of attachment, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 5, modified Kong discloses all of the limitations of claim 4 as set forth above. Modified Kong discloses wherein the limiting column comprises a first segment and a second segment connected to the first segment, the engaging assembly further comprises a 
	While modified Kong does not disclose that the second segment has a larger diameter than the first segment, this is merely a change in the form or shape of the second segment and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the diameter of the second segment to be larger than that of the first segment in order to, for example, fit into a specifically sized limiting recess or through-hole, with the expectation that the second segment would still be able to engage the limiting recess or through-hole in order to connect the battery module to the mounting beam because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729